Citation Nr: 1616569	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  07-09 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to higher initial disability ratings for the service-connected posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling since December 19, 2001, 70 percent disabling since October 22, 2012, and 100 percent disabling since March 20, 2014.

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) prior to March 20, 2014.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1970 to January 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for PTSD and assigned a 30 percent rating effective December 19, 2001 for this disability.

The Veteran presented sworn testimony before a decision review officer (DRO) in June 2007 at the RO.  A transcript of the hearing has been associated with the claims folder.  

In an October 2007 rating decision, the DRO granted a 50 percent rating for the PTSD, effective December 19, 2001.  The Veteran continued to appeal, requesting an even higher disability rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In a May 2010 decision, the Board denied an initial rating in excess of 50 percent for the service-connected PTSD.  The Veteran appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 Memorandum Decision, the Court vacated the Board's May 2010 decision and remanded the matter for further proceedings.  

Accordingly, in January 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  In the January 2013 remand, the Board also added the TDIU issue to the appeal in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  Upon remand, the AOJ issued another rating decision in August 2014, which increased the disability rating for the PTSD to 70 percent, effective October 22, 2012, and 100 percent, effective March 20, 2014.  The August 2014 rating decision also granted a TDIU, effective October 22, 2012 to March 19, 2014.  The Veteran continued to appeal, requesting even higher disability ratings and TDIU for his entire appeal period.  See AB, 6 Vet. App. at 38-39.  The appeals have now been returned to the Board for appellate disposition.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  For the entire appeal period extending from December 19, 2001, the evidence reflects that the Veteran's PTSD has been manifested by symptoms that more nearly approximate total occupational and social impairment.

2.  In light of the assignment of a schedular 100 percent disability rating for the Veteran's service-connected PTSD, his claim for a TDIU, prior to March 20, 2014, is rendered moot.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation of 100 percent for the service-connected PTSD have been met for the entirety of the appeal period extending from December 19, 2001.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The claim of entitlement to a TDIU, prior to March 20, 2014, is moot in light of the award of a total disability evaluation for the service-connected PTSD, effective on the date of receipt of the claim.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 4.16 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

II.  PTSD Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2015).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's service-connected PTSD is currently rated as 50 percent disabling since December 19, 2001, 70 percent disabling since October 22, 2012, and 100 percent disabling since March 20, 2014,  under 38 C.F.R. § 4.130, DC 9411.  A discussion of the 100 percent rating is not warranted since this is the maximum schedular evaluation available.  Id.  The Veteran seeks higher initial disability evaluations prior to March 20, 2014.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships.  38 C.F.R. 4.130, DC 9411.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  Throughout the appeal period, the Veteran's GAF scores have ranged from 45 to 65.

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.
The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).   On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, and that a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board before August 2014, the previous versions of the regulations including references to DSM-IV apply.  

The Board finds that the Veteran is entitled to a 100 percent disability rating for the service-connected PTSD prior to March 20, 2014.  Specifically, there is evidence of total occupational and social impairment since December 19, 2001, the date of the service connection claim.  38 C.F.R. 4.130, DC 9411.
At his March 20, 2014, VA examination (which was the basis for the Veteran's current 100 percent schedular disability rating effective March 20, 2014), the VA examiner examined the Veteran and reviewed the Veteran's claims file.  At the examination, the Veteran stated that he continued to live by himself in a camper on a lake, and during the winter months, he lived in a room with a couple.  He reported that he got along with his brother, but described himself "as basically a loner."  He got along with people but generally avoided them, to include other campers on the lake.  When he lives with the couple, he spends a lot of time in his room alone watching television.  He stated that he liked to fish in the summertime but in the winter he did not do much except watch television.  The Veteran was currently unemployed and had been since 1997 due in part to emotional problems.  

The March 2014 VA examiner found that the Veteran's PTSD was manifested by the following pertinent symptoms:  an inability to establish and maintain effective relationships; depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  The examiner determined that the Veteran's PTSD was manifested by total occupational and social impairment.  The examiner concluded that the Veteran was totally impaired occupationally due to his social isolation and irritability from his PTSD, and due to his memory problems from his cognitive disorder.  The examiner added that it would appear that with the Veteran's many physical problems, the PTSD, and the cognitive disorder, he is unemployable.  Considering the PTSD alone, the examiner said the Veteran would not be considered unemployable.  The Veteran eventually had to stop working at a job he enjoyed because he could not handle it physically.  The examiner stated that this no doubt led to depression and aggravation of the Veteran's PTSD symptoms.  The examiner stated that the Veteran now had cognitive problems, in addition to his increased physical problems, which preclude employment.  The examiner stated that it appeared as though the Veteran's social isolation (a symptom of his PTSD) had "increased somewhat" and that the Veteran had become "somewhat stable" with medication, psychotherapy, and by having minimal interaction with others.  In conclusion, the examiner stated that he was not an expert in assessing employment capabilities, but if the Veteran were in good medical health and did not have his cognitive problems, he could, as likely as not, handle a job as a mechanic if allowed to work mostly by himself.  However, the examiner added that, to be realistic, and as the Veteran commented on this himself, auto mechanics has changed greatly in the last twenty years using electronics and computers, something he knows nothing about and he would be limited in the types of mechanic work he could do. 

In June 2014, Dr. O., a private psychologist, submitted a medical opinion that was based upon a review of the Veteran's claims file.  Dr. O. determined that the Veteran's PTSD symptoms, since 2001, have been sufficiently serious to account for his being effectively and increasingly precluded from sustaining gainful employment.

Based on the aforementioned examination and medical opinion, the Veteran was awarded a 100 percent schedular disability rating and a TDIU, effective March 20, 2014.

The Board will now discuss the evidence of record prior to March 20, 2014.

Regarding occupational impairment, the evidence concerning the Veteran's employment history demonstrates that his usual occupation is an automobile mechanic, but he has been unemployed for the past ten to twenty years.  See the September 2007 VA examination report.  The Veteran was awarded Social Security Administration (SSA) disability benefits in April 2003, and was found to be disabled since June 1997 due to his psychiatric disorder.  In an April 1997 (prior to submitting his December 2001 service connection claim) medical opinion, the Veteran's VA treating physician determined that the Veteran was permanently and totally disabled and unable to maintain employment in part due to his major depression.  In a February 1998 medical opinion, the Veteran's treating VA social worker found that the Veteran was unable to work due in part to his psychiatric condition.  The social worker indicated that the Veteran's current GAF score was 50, representing serious impairment in social and occupational functioning.  At the January 2002 SSA examination, the Veteran reported that he only had one friend, who was disabled, and he argued with his brother frequently.  At the May 2003 VA examination, the Veteran reported little contact with his siblings.  He stated he was married briefly and did not have any children.  He had some friends who he saw occasionally.  He lived by himself.  The Veteran told the September 2007 VA examiner and testified at his June 2007 DRO hearing that he could not work due to his PTSD.  In the October 2012 evaluation, Dr. O., following a review of the Veteran's clams file and a telephone interview with the Veteran, determined that the Veteran's service-connected PTSD rendered him unable to maintain substantially gainful employment for the past fifteen years.  She also noted that the Veteran's judgment and insight were poor.  She estimated that the Veteran's GAF score was 45.  

Regarding social impairment, the Veteran reported to the May 2003 VA examiner that he became "real anxious at times ... gets depressed, can cry, feels sad and hopeless," particularly in the winter.  The Veteran reported to the May 2003 VA examiner that he has "a few friends."  The May 2003 VA examiner reported that "[the Veteran] was dressed in dirty jeans and a sweatshirt but was otherwise neat," and the Veteran reported to the examiner that he neglected his appetite and cleaning himself "at times."  At the September 2007 VA examination, the Veteran reported that he spent as much time as he could at a rented campground property so that he can stay away from people.  The September 2007 VA examiner reported that the Veteran "has apparently alienated most friends and family."  The September 2007 VA examiner also noted the Veteran's history of dysfunctional relationships, to include the death of his girlfriend in 2005, as well as two other relationships that lasted six months because of constant arguing.  The Veteran reported that these dysfunctional relationships have affected his social interaction, and that he no longer had friends.  Near-continuous depression was diagnosed in the September 2007 VA examination.  In an October 2012 evaluation, Dr. O. determined that the Veteran had been consistently unable to maintain or sustain lasting, meaningful relationships.  The private psychologist indicated that the Veteran had become "increasingly isolated from even casual acquaintances or superficial social interactions" and that he felt "hopeless and helpless in regarding to seeing his future as improving."  Dr. O. found that the Veteran had two brief failed marriages, several of the relationships terminated through fighting and arguing, increased and prolonged family estrangement, and a lack of genuine friends/friendships.  Dr. O. stated that the Veteran had maintained this isolation since the late 1990s.  
Additionally, in her October 2012 evaluation, Dr. O. asserts that the Veteran's psychiatric symptoms met the criteria for a 70 percent rating from 2001.  The September 2007 VA examiner also found that the Veteran's PTSD resulted in deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

The Board finds that the symptoms that supported the RO's assignment of a 100 percent rating effective March 20, 2014, are the same symptoms demonstrated prior to that effective date.  The Board finds no credible basis for the assignment of a staged rating.  Accordingly, the Board finds that the Veteran's overall disability picture more nearly approximates the criteria for a 100 percent rating prior to March 20, 2014.  The credible lay and medical evidence demonstrates that the effects of the Veteran's service-connected PTSD symptoms are described to be of the type, frequency and severity that are more nearly consistent with total occupational and social impairment.  Thus, in applying the above law to the facts of the case, the Board finds that an initial disability rating of 100 percent for PTSD is warranted since December 19, 2001, the effective date of service connection.  38 C.F.R. § 4.130, DC 9411.

III.  TDIU Claim

The Veteran is currently in receipt of a TDIU since March 20, 2014.  The Board notes that as of December 19, 2001, the Veteran has been awarded a 100 percent schedular disability rating for his PTSD as a result of this Board decision.  

The governing regulation, 38 C.F.R. § 4.16, specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  Here, the Veteran has been awarded a 100 percent schedular disability rating since December 19, 2001, the effective date of service connection for the PTSD.  Generally, to grant a TDIU, the Veteran cannot be in receipt of a total disability evaluation either for a single disorder or based on a combined evaluation.  38 C.F.R. § 4.16.  Thus, the Veteran is not eligible under the terms of the regulation for a TDIU rating prior to March 20, 2014.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes that the rating for the condition is less than 100%"); see also Holland v. Brown, 6 Vet. App. 443, 446 (1994) (100 percent schedular rating "means that a veteran is totally disabled").  

The Board, however, is cognizant of VA's duty to maximize benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Relevant to this appeal, a claim for increased disability compensation may include the "inferred issue" of entitlement to special monthly compensation (SMC) even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see Buie v. Shinseki, 24 Vet. App. 242 (2010) (requiring VA to assess all of the claimant's disabilities to determine whether entitlement to SMC under 38 U.S.C.A. § 1114(s) (West 2014) is established whenever a veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC).  

SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and:  (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).  

Here, the Veteran's specific contention is that his PTSD renders him unemployable, and the Veteran is only service-connected for his PTSD.  He does not have any other service-connected disabilities besides his service-connected PTSD.  Further, the evidence of record does not establish that the Veteran is permanently housebound by reason of his service-connected PTSD.  Id.  Throughout his appeal period, to include at the March 2014 VA examination, the Veteran reported that he alternates living between his camper at the lake and at a room with a couple.  The Veteran fishes regularly in the summertime.  The Veteran also seeks regular VA psychiatric treatment at the local VA Clinic.  This evidence does not establish that the Veteran is permanently housebound by reason of his service-connected PTSD.  Id.  

In light of the facts as they are now before the Board, there is no additional benefit that VA has not already maximized, to include entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s).  

As such, his claim for a TDIU is rendered moot and is therefore dismissed. 


ORDER

Subject to the provisions governing the award of monetary benefits, a disability evaluation of 100 percent for PTSD is granted for the entirety of the appeal period extending from December 19, 2001.

The claim of entitlement to a TDIU, prior to March 20, 2014, is dismissed. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


